Citation Nr: 1037325	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-22 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to 
September 1968.  Among his awards and decorations, he is the 
recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge 
in February 2009.  A transcript of the hearing is of record.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's peripheral 
neuropathy of the right lower extremity has been manifested by 
pain, numbness, tingling, abnormal sensation, abnormal motor 
function, loss of ankle and knee reflexes, ataxia, loss of 
dorsiflexion of the right ankle, and right foot drop, more nearly 
approximating severe incomplete paralysis of the peroneal nerve.


2.  Throughout the entire appeal period, the Veteran's peripheral 
neuropathy of the left lower extremity has been manifested by 
pain, numbness, tingling, abnormal sensation, and loss of ankle 
reflexes only, more nearly approximating only moderate incomplete 
paralysis of the peroneal nerve.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 30 percent evaluation, but 
no higher, for peripheral neuropathy of the right lower extremity 
have been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.124a, Diagnostic Code 8521 
(2009).

2.  The criteria for entitlement to a 20 percent evaluation, but 
no higher, for peripheral neuropathy of the left lower extremity 
have been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.124a, Diagnostic Code 8521 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice 
requirements of the VCAA apply to all five elements of a service-
connection claim, including:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in May 2004 and January 2005 that informed 
him of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence. With 
respect to the Dingess requirements, in October 2007, the RO also 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  Additionally, in December 2008, the Veteran was 
advised of the diagnostic criteria used to rate his disabilities 
and the types of evidence considered in conjunction with his 
claims for an increase.

With these letters, the RO effectively satisfied the notice 
requirements with respect to the issues on appeal, which was 
subsequently readjuciated in a June 2009 Supplemental Statement 
of the Case.  Under these circumstances, the Board finds that 
adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA 
outpatient treatment records, and the Veteran submitted 
statements on his behalf.   

The Board acknowledges that the Veteran submitted a statement 
from the Social Security Administration (SSA) indicating that he 
was awarded SSA disability benefits in September 1999.  In this 
instance, however, these SSA records, which predate the September 
1999 decision, would not be relevant to his current increased 
rating claims, which were filed in May 2004 and involve 
consideration of the present level of disability.  The Board, 
therefore, concludes that VA is not required to obtain additional 
records under these circumstances.  See Golz v. Shinseki, 590 
F.3d 1317, 1323 (Fed. Cir. 2010) (noting that 38 U.S.C.A. § 5103A 
did not require VA to obtain all medical records or all SSA 
disability records, only those that are relevant to the Veteran's 
claim).

Additionally, in February 2009, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, the U.S. Court of Appeals for Veterans Claims recently 
held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision 
Review Officer or Veterans Law Judge who chairs a hearing to 
fulfill two duties:  (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have 
been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the February 2009 hearing, the undersigned Veterans 
Law Judge enumerated the issues on appeal.  See Hearing 
Transcript (T.) at p. 2.  Also, information was solicited 
regarding severity of the Veteran's symptoms, including the 
frequency and duration of his symptoms (see T. at p. 2-5, 
pertaining to the left leg, and at p. 5-9, pertaining to the 
right leg), as well as the effect of his disabilities on his 
occupational functionality (see T. at p. 7) and his ambulation 
(see T. at p. 10-14).  Therefore, not only were the issues 
"explained . . . in terms of the scope of the claim for 
benefits," but "the outstanding issues material to 
substantiating the claim," were also fully explained.   See 
Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion 
did not reveal any evidence that might be available that had not 
been submitted.  See T. at p. 8 (explaining that the Veteran was 
not receiving any current VA treatment for his peripheral 
neuropathy).  Under these circumstances, nothing gave rise to the 
possibility that evidence had been overlooked with regard to the 
Veteran's claims for an increased rating.  As such, the Board 
finds that, consistent with Bryant, the undersigned Veterans Law 
Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) 
and that the Board may proceed to adjudicate the claims based on 
the current record.

In addition, the Veteran was provided with VA examinations 
relating to his service connected peripheral neuropathy of the 
lower extremities in May 2005, November 2007, and March 2009.  
The Board finds that the above VA examination reports to be 
thorough and adequate upon which to base a decision with regard 
to the Veteran's claims.  The VA examiners personally interviewed 
and examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate the 
Veteran's disabilities under the applicable rating criteria.  
Importantly, there is no indication that the Veteran's past 
medical history or that any relevant fact was misstated.  
Further, there is no objective evidence indicating that there has 
been a material change in the severity of the Veteran's service-
connected disabilities since the most recent VA examination, and 
the duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
examination was conducted. VAOPGCPREC 11-95.  Thus, these 
examinations are considered adequate for rating purposes. 

Of significance, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Therefore, the Board finds that the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these issues.

Accordingly, the Board finds that no useful purpose would be 
served in remanding these matters for yet more development and 
that such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing to 
the Veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For 
these reasons, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's peripheral neuropathy is currently rated by analogy 
to paralysis of the sciatic nerve under Diagnostic Code 8520 of 
38 C.F.R. § 4.124a.  Emphasis is placed on the fact that this 
rating was based on analogy, and that there were no actual 
findings that identified the nerve group effected by the 
peripheral neuropathy.  However, because the May 2005 VA 
examination clearly identified and implicated the "peroneal 
nerve bilaterally" as the cause of the Veteran's peripheral 
neuropathy, the Board will consider the rating criteria found 
under Diagnostic Code 8521 for the external popliteal (common 
peroneal) nerve.  

Under the applicable rating criteria, a 10 percent rating is 
assigned for mild incomplete paralysis; a 20 percent rating is 
assigned for moderate incomplete paralysis; a 30 percent rating 
is assigned for severe incomplete paralysis; and a 40 percent 
rating is assigned for severe complete paralysis, manifested by 
foot drop and slight droop of first phalanges of all toes, loss 
of dorsiflexion of the foot, loss of extension (dorsal flexion) 
of the proximal phalanges of the toes, loss of foot abduction, 
weakened adduction, and anesthesia affecting the entire dorsum of 
the foot and toes.  

However, with regard to rating neurologic disabilities, cranial 
or peripheral neuritis, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete, 
paralysis.  38 C.F.R. § 4.123.  The maximum rating that can be 
assigned for neuritis not characterized by organic changes will 
be that for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Cranial or 
peripheral neuralgia, usually characterized by a dull and 
intermittent pain, of typical distribution so as to identify the 
nerve, is to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a.  The terms 
"mild," "moderate," and "severe" and are not defined in the 
rating schedule; rather than applying a mechanical formula, VA 
must evaluate all the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6.  

After carefully reviewing the evidence of record, the Board finds 
that an increased rating is indeed warranted for each of the 
Veteran's lower extremities.  A review of VA treatment records 
reveals that, throughout the appeal period, the Veteran 
complained of numbness, pain, and increasing weakness of the 
lower extremities, especially the right lower extremity.  In 
August 2008, it was noted that the stinging pain in his feet was 
"present all the time" and was affecting his ambulation, and 
the VA physician expressly remarked that his peripheral 
neuropathy was "not doing well."  

With respect to the right lower extremity, the Board finds that 
the Veteran is entitled to a 30 percent rating for "severe" 
incomplete paralysis of the external popliteal nerve.  As early 
as May 2004, a "mild" right foot drop and unstable tandem gait 
was noted.  A subsequent May 2005 VA examination mad an express 
finding of neuralgia of the right foot, and, in a subsequent 
November 2007 VA examination, it was noted that the 
"neurological condition result[ed] in neuritis."  Further, in a 
January 2009 VA treatment report, it was noted that he had 
"increased neurological symptoms," which included ataxia (a 
gross lack of coordination of muscle movement) of the right lower 
extremity.  Moreover, in the most recent March 2009 VA 
examination, it was noted that the Veteran had abnormal sensory 
function and motor function of the right lower extremity, that 
reflexes of the right knee and ankle were absent, and that the 
Veteran lacked all dorsiflexion motion of the right ankle joint. 

The Board acknowledges that the most March 2009 VA examiner 
determined that the Veteran's right foot drop "cannot be 
medically be linked to the peripheral neuropathy," citing 
generally his history of a brain tumor.  Importantly, however, 
the examiner did not provide any reasons or explanation for 
determining that the brain tumor, rather than the peripheral 
neuropathy, was the cause of his right foot drop.  Rather, VA 
treatment records from 2004, when the right foot drop was 
initially reported, implied that it was a symptom of his 
peripheral neuropathy.  For instance, in August 2004, a diagnosis 
of diabetic neuropathy was provided in light of the Veteran's 
complaints of worsening pain of the lower extremities, especially 
the right, that was affecting his ambulation.  Additionally, in a 
November 2004 VA treatment report, after the Veteran's complained 
of worsening numbness in the right lower leg and an objective 
examination revealed hemiparetic gait with right foot drop, the 
assessment rendered was of a "patient with neuropathy."  

It is acknowledged that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so, 
although the Board may not ignore such distinctions where they 
appear in the medical record.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996)).   In this case, given the questionable 
etiology of the Veteran's right foot drop, the Board resolves 
doubt in the Veteran's favor and finds that this symptom has not 
been medically disassociated from his service-connected 
disability.  Therefore, in light of the Veteran's symptoms of 
right lower extremity numbness, pain, tingling, and objective 
evidence of loss of sensory function, loss of right ankle and 
knee reflexes, decreased motor function, loss of all dorsiflexion 
of the right ankle, and a right foot drop, as demonstrated on the 
latest March 2009 VA examination, the Board finds that his right 
lower extremity disability more nearly approximates "severe" 
incomplete paralysis throughout the appeal period.  As such, a 30 
percent rating under Diagnostic Code 8721 is appropriate. 

Moreover, because 38 C.F.R. § 4.123 expressly limits peripheral 
neuritis to a maximum rating equal to severe, incomplete 
paralysis under the applicable rating code, a 30 percent rating 
is the maximum benefit authorized for peripheral neuritis under 
Diagnostic Code 8721.  Thus, as the Veteran is being granted the 
maximum rating for peripheral neuropathy under the applicable 
rating criteria, a higher rating is not authorized and need not 
be further discussed.


Turning next to the Veteran's peripheral neuropathy of the left 
lower extremity, the Board finds that he is entitled to a 20 
percent rating for "moderate" incomplete paralysis of the 
external popliteal nerve under Diagnostic Code 8521.  Throughout 
the appeal period, the Veteran complained of tingling and 
numbness, abnormal sensation, pain, anesthesia, weakness of the 
left lower leg.  Moreover, the most recent March 2009 VA 
examination demonstrated that his ankle jerk was absent and that 
he had decreased range of motion of the left ankle on 
dorsiflexion, which suggests more than mere sensory impairment of 
the left lower extremity.

In next contemplating whether the Veteran's left lower extremity 
disability warrants a disability rating in excess of 20 percent, 
the Board finds it significant that the Veteran does not require 
the use of an assistive device for ambulation nor does his left 
lower extremity present more severe symptoms, such as a foot 
drop.  Rather, the Veteran demonstrated that he was able to 
perform dorsiflexion to 20 degrees of the left ankle.  The Board 
also finds it significant that the Veteran expressly described 
the severity of his left lower extremity as a "four" in 
comparison to his right lower extremity, which he rated as a 
"ten."  Given the ambulatory ability and functionality noted of 
the left leg, in addition to the Veteran's own description of the 
severity of his left lower leg disorder, the Board concludes that 
the Veteran's peripheral neuropathy of the left lower extremity 
does not more nearly approximate "severe" incomplete paralysis 
of the external popliteal (common peroneal) nerve.  Rather, his 
symptoms are suggestive of more moderate symptomatology.  As 
such, the Board finds that a 20 percent rating, but no higher, is 
warranted in conjunction with his left lower extremity.  

In conclusion, the Board grants an increased rating to 30 
percent, but no higher, for peripheral neuropathy of the right 
lower extremity and an increased rating to 20 percent, but no 
higher, for peripheral neuropathy of the left lower extremity.  
The Veteran's appeal is granted to this extent.    

Finally, with regard to both of the Veteran's increased rating 
claims, the Board has considered the Veteran's statements and 
testimony asserting that his symptoms are of such severity so as 
to warrant a higher rating.  In this case, the Board acknowledges 
that he is competent to report symptoms that he experiences 
through his five senses because this requires only personal 
knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the pertinent evidence of 
record.  Therefore, the Board finds that the medical findings, 
which directly address the criteria under which the service-
connected disabilities are evaluated, to be more probative than 
the Veteran's assessment of the severity of his disabilities.

Extraschedular Consideration

The Board has also considered whether either of the Veteran's 
increased rating claims warrant referral for an extraschedular 
rating, which is a component of a claim for an increased rating 
under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, throughout the appeal period, frequent periods of 
hospitalization related to the Veteran's lower extremity 
peripheral neuropathy have not been shown.  In addition, the 
record weighs against a finding of occupational impairment or 
average industrial impairment that is in excess of that 
contemplated by the assigned rating criteria.  Despite the fact 
that the Veteran testified that he was unable to work, in part, 
due to his bilateral lower extremity disorder, VA examinations 
all indicated that the Veteran was able to ambulate without the 
use of an assistance devise, thus demonstrating substantial 
functionality of the lower extremities.  Moreover, the Board 
finds the rating criteria for neurological disorders reasonably 
compensate the Veteran's disability level and symptomatology and 
provide for higher ratings for additional or more severe symptoms 
than currently shown by the evidence.   Thus, the Board finds 
that his disability pictures are adequately contemplated by the 
rating schedule, and the assigned schedular evaluations are, 
therefore, adequate.  

Consequently, referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for consideration of 
an extraschedular evaluation for his disability under 38 C.F.R. § 
3.321 is not warranted.


ORDER

A 30 percent for peripheral neuropathy of the right lower 
extremity is granted, subject to the law and regulations 
governing the award of monetary benefits.

A 20 percent for peripheral neuropathy of the left lower 
extremity is granted, subject to the law and regulations 
governing the award of monetary benefits.


REMAND

Unfortunately, a remand is required in this case to ensure that 
there is a complete record upon which to decide the Veteran's 
claim of entitlement to TDIU so that he is afforded every 
possible consideration.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of 
Appeals for Veterans Claims (Court) held that a claim for a total 
rating based on individual unemployability (TDIU) is part of an 
increased rating claim when such claim is expressly raised by the 
Veteran or reasonably raised by the record.  The Court further 
held that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.   Because the Veteran in this case has alleged 
that he is unable to work, in part, due to peripheral neuropathy 
of the left and right lower extremities (see Hearing Trascript 
(T.) at p. 7), the Board finds that the issue of TDIU has been 
reasonably raised by the record and is, thus, properly before the 
Board by virtue of his increased-rating claims pursuant to Rice.

Having determined that the issue of TDIU is properly raised by 
the record, the Board finds that further development is necessary 
prior to adjudicating the claim.  In this regard, the law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).  In this case, the Veteran is service connected for 
diabetic nephropathy with hypertension (rated as 30 percent 
disabling), diabetes mellitus (20 percent disabling), infectious 
acute hepatitis (0 percent disabling), and erectile dysfunction 
(0 percent disabling).  In addition, pursuant to the Board's 
decision in his increased rating claims, he is also entitled to a 
30 percent disability rating for peripheral neuropathy of the 
right lower extremity and a 20 percent disability rating for 
peripheral neuropathy of the left lower extremity.   

However, there is insufficient evidence of record to decide his 
claim.  The Board acknowledges that, in March 2009, the VA 
examiner did not find any occupational impairment "because the 
claimant is unemployed," but the fact that the Veteran is 
presently unemployed has no bearing on impact of his disabilities 
and whether they, either alone or in aggregate, are of such a 
severity so as to render him unemployable.  As such, a remand for 
an opinion is required to determine, to the extent possible, that 
any of his service-connected disabilities, especially his 
diabetes and peripheral neuropathy, preclude substantially 
gainful employment.  

Accordingly, the case is remanded for the following actions:

1.  The Veteran should be provided with an 
appropriate application form regarding his claim 
for entitlement to TDIU. The Veteran is requested 
to return the completed form, and he is advised 
that failure to cooperate in the development of 
his claim could result in the denial of the claim.

2.  Following completion of the above, the Veteran 
should be scheduled for a VA examination to 
determine whether, without regard to his age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as not that 
his service-connected disabilities (diabetic 
nephropathy with hypertension, peripheral 
neuropathy of the right lower extremity, 
peripheral neuropathy of the left lower extremity, 
diabetes mellitus, infectious acute hepatitis, and 
erectile dysfunction), either alone or in the 
aggregate, would render him unable to secure or 
follow a substantially gainful occupation.

In addition to performing a physical examination, 
the VA examiner is directed to address the 
Veteran's statements regarding his 
unemployability.

All opinions are to be accompanied by a clear 
rationale consistent with the evidence of record.  
If the requested opinions cannot be made without 
resorting to speculation, the examiner must state 
this and specifically explain why an opinion 
cannot be provided without resort to speculation.

3.  Thereafter, the claim for TDIU should then be 
adjudicated by the agency of original 
jurisdiction.  If the benefit sought on appeal is 
not granted, a statement of the case shall be 
issued, and the Veteran and his representative 
should be provided an opportunity to respond in 
accordance with applicable statutes and 
regulations.  The case should be then returned to 
the Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


